 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10      AMANDA B.,
                                                          CASE NO. 3:18-CV-06028-BHS-DWC
11                             Plaintiff,
                                                          REPORT AND RECOMMENDATION
12             v.
                                                          Noting Date: July 2, 2019
13      COMMISSIONER OF SOCIAL
        SECURITY,
14
                               Defendant.
15

16          The District Court has referred this action, filed pursuant to 42 U.S.C. § 405(g), to United

17 States Magistrate Judge David W. Christel. Presently before the Court is the parties’ Stipulated

18 Motion for Remand. Dkt. 15. After reviewing the Stipulated Motion and the relevant record, the

19 Court recommends the following:

20          The Stipulated Motion be granted, and the case be reversed and remanded under sentence

21 four of 42 U.S.C. § 405(g).

22          On remand, the Appeals Council shall re-evaluate this case for a possible finding of

23 disability without a new hearing.

24


     REPORT AND RECOMMENDATION - 1
 1          If the Appeals Council does not issue a finding of disability, this case is remanded with

 2 instructions to an Administrative Law Judge (“ALJ”). The Administrative Law Judge shall:

 3          •   Grant Plaintiff a new hearing;

 4          •   Re-revaluate the medical evidence;

 5          •   Reconsider the possible applicability of Listing 12.05B;

 6          •   Re-evaluate Plaintiff’s subjective complaints;

 7          •   Reassess Plaintiff’s maximum residual functional capacity;
 8          •   Obtain supplemental evidence from a vocational expert; and
 9
            •   Issue a new decision.
10
            The parties agree Plaintiff is entitled to reasonable attorney fees under the Equal Access
11
     to Justice Act, 28 U.S.C. § 2412, upon proper request to the Court.
12
            Given the facts and the parties’ stipulation, the Court recommends the District Judge
13
     immediately adopt this Report and Recommendation.
14
            Dated this 2nd day of July, 2019.
15

16                                                         A
                                                           David W. Christel
17                                                         United States Magistrate Judge

18

19

20

21

22

23

24


     REPORT AND RECOMMENDATION - 2
